Per Curiam.
Action of unlawful detainer commenced before a justice of the peace and tried de novo upon appeal to the district court, where there was judgment for tile plaintiff for restitution from which the defendants appeal.
The evidence is not before us. The findings are inconsistent; but upon a consideration of them we think it must be held that the plaintiff, who took title by descent in 1910, at which time the defendants were holding over after the expiration of a leasehold interest, thereafter and in 1911 made a lease to the defendants of certain premises, including a part of the premises leased them by her ancestor, and certain premises additional thereto, at an increased rental, this lease- being from month to month. A month’s notice to quit was given and this entitled the plaintiff to possession.
Judgment affirmed.